FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                         Wednesday, July 01, 2015

  FRANCISCO DURAN Jr.                                      District Attorney Cameron County
  Robertson Unit - TDC # 1793551                           Armando R. Villalobos
  12071 FM 3522                                            964 E HARRISON ST.
  Abilene, TX 79601                                        ADMINISTRATION BLDG., 4TH FL.
                                                           Brownsville, TX 78520
                                                           * DELIVERED VIA E-MAIL *

  Re: DURAN, FRANCISCO JR.
  CCA No. PD-0429-15
  Trial Court Case No. 2012-DCR-867-I

  The Court has this day issued an order for the above referenced cause.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc: Lisa McMinn (DELIVERED VIA E-MAIL)
  13th Court Of Appeals Clerk (DELIVERED VIA E-MAIL)
  District Clerk Cameron County (DELIVERED VIA E-MAIL)
  Presiding Judge 445th District Court




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX